Order                                                                         Michigan Supreme Court
                                                                                    Lansing, Michigan

  January 25, 2012                                                                   Robert P. Young, Jr.,
                                                                                               Chief Justice

  8/November 2011                                                                    Michael F. Cavanagh
                                                                                           Marilyn Kelly
                                                                                     Stephen J. Markman
  142117-8                                                                           Diane M. Hathaway
                                                                                         Mary Beth Kelly
                                                                                         Brian K. Zahra,
  CHARTER TOWNSHIP OF HARING,                                                                       Justices
           Plaintiff-Appellant,
  v                                                        SC: 142117
                                                           COA: 292122
                                                           Wexford CC: 08-020967-CK
  CITY OF CADILLAC,
             Defendant-Appellee.
  _________________________________________/
  TOWNSHIP OF SELMA,
           Plaintiff-Appellant,
  and
  TOWNSHIP OF CLAM LAKE,
           Plaintiff,
  v                                                        SC: 142118
                                                           COA: 292164
                                                           Wexford CC: 08-021381-CK
  CITY OF CADILLAC,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, leave to appeal having been granted and the briefs and oral
  arguments of the parties having been considered by the Court, we AFFIRM the October
  12, 2010 judgment of the Court of Appeals. Although courts are not bound by the
  parties’ determination that a case is ripe, we agree with the parties that considering all of
  the circumstances this case is ripe for adjudication and that the claims are not contingent
  or hypothetical.

        The grant of leave to appeal also asked the parties to address whether Washtenaw
  County Health Dep’t v T&M Chevrolet, Inc, 406 Mich 518 (1979), which held that when
  “an available sewer line crosses municipal boundaries, the municipality operating the
                                                                                                               2

sewer system may not condition connection on annexation of the properties involved
when connection means abatement of a public health hazard[,]” id. at 525-526, was
correctly decided and, if so, whether it requires the defendant to continue providing
sewage transportation and treatment services to the plaintiff townships. However,
because there is no “public health hazard” requiring abatement presented in this case, the
issue is not directly before the Court at this time and need not be decided.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         January 25, 2012                    _________________________________________
       t0118                                                                 Clerk